DETAILED ACTION  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in the Korean Patent office. It is noted, however, that applicant has not filed a certified copy of the Application No. KR3020190039239 as required by 37 CFR 1.55. In the case of a design application, the certified copy must be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(g) together with the fee set forth in 37 CFR 1.17(g), that includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application. If the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323.
  
NOTE: 
The Office website provides additional information concerning the priority document exchange program (www.uspto.gov/patents-getting-started/international- protection/electronic-priority-document-exchange-pdx ). This information includes the intellectual property offices that participate in the priority document exchange program, as well as the information necessary for each participating foreign intellectual property office to provide the Office with access to the foreign application
 
Specification
Feature Description/Broken Lines
For clarity and proper form (MPEP 1503.01, II and 1503.02, III) the statement after the figure descriptions must clearly identify the dot-dash lines shown in the drawings as either forming or not forming part of the claimed design. The following statement should be added to the specification.

- - The dot dash lines form no part of the claimed design. - -  
Double Patenting
The claim is provisionally refused on the ground of nonstatutory double patenting as being unpatentable over copending Applications, Nos. 35510113, 35510114, 35510135, 35510158 and 35510170. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference in appearance is the configuration of the interior multiwall thickness of the panels, which is a common variation within the art as shown in the references cited, in particular, US Patent Publications 20110265407 and 20090100773 and US Patent 10584490 and NPL reference Multiwall Polycarbonate Sheet. Furthermore, this single change in appearance does not affect the overall appearance of the claimed designs as seen between the above noted applications and the instant application, which is considered to be basically the same
 
This is a provisional nonstatutory double patenting refusal because the patentably indistinct claims have not in fact been patented.
 
It is well settled that it is unobviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability.  See In re Frick, 275 F2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F2d 610, 128 USPQ 539 (CCPA 1961).
The nonstatutory double patenting refusal is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting refusal is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional refusal based on nonstatutory double patenting 
 
The USPTO Internet website contains terminal disclaimer forms that may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 11

Claim Refusal - 35 USC § 103
The claim is refused under 35 U.S.C. 103 as being unpatentable over NPL reference Corrugated Roof and Wall Panels, available online June 28, 2015, in view of  US Patent Application Publication 20090241443 to Flynn; Gregory et.al. dated October 1, 2009 and NPL reference Contact Grid Wallpaper, available online June 12, 2016.
 
Although the invention is not identically disclosed or described as set forth in 35 U.S.C. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a designer having ordinary skill in the art to which the claimed invention pertains, the invention is not patentable.
 
The NPL reference Corrugated Roof and Wall Panels, has design characteristics that are basically the same as the claimed design, showing a roof panel with an angular corrugated appearance. See the below annotate illustrations for reference. .  



    PNG
    media_image1.png
    850
    2977
    media_image1.png
    Greyscale

Left, 1.1 of the claimed design and right, NPL reference Corrugated Roof and Wall Panels

The claimed design differs from the Corrugated Roof and Wall Panels reference in that it shows a triangular-like multiwall interior/edge and a grid-like surface appearance.  
 
The design disclosed in Flynn shows a building panel with a triangular-like multiwall interior/edge as shown in the claimed design and NPL reference Contact Grid Wallpaper shows a grid-like surface appearance as shown in the claimed design. Furthermore, when modifying the surface of a primary reference so as to provide it with an attractive appearance (grid-like) it is immaterial whether the secondary reference is analogous art, since the modification does not involve a change in configuration or structure and would not have destroyed the characteristics (appearance and function) of the primary reference. See In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956).

    PNG
    media_image2.png
    357
    725
    media_image2.png
    Greyscale

Top, portion of Fig 3 of Flynn and bottom, NPL reference Contact Grid Wallpaper


This modification of the basic reference in light of the secondary prior art is proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the other. See In re Rosen, 673 F.2d 388, 213 USPQ 347 (CCPA 1982); In re Carter, 673 F2d 1378, 213 USPQ 625 (CCPA 1982), and In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956). Further, it is noted that case law has held that one skilled in the art is charged with knowledge of the related art; therefore, the combination of old elements, herein, would have been well within the level of ordinary skill. See In re Antle, 444 F.2d 1168, 170 USPQ 285 (CCPA 1961) and In re Nalbandian, 661 F.2d 1214, 211 USPQ 782 (CCPA 1982). The resulting design would have an appearance over which the claimed design would have no patentable distinction.
 
Obviousness, like anticipation, requires courts to consider the perspective of the ordinary observer. Comparing the claimed design with the examiner's combination of references takes into account significant differences between the two designs, not minor or trivial differences that necessarily exist between any two designs that are not exact copies of one another. Just as "minor differences between a patented design and an accused article's design cannot, and shall not, prevent a finding of infringement," (Litton, 728 F.2d at 1444), so too minor differences cannot prevent a finding of anticipation. International Seaway Trading Corp. v. Walgreens Corp., 93 USPQ2d 1001 (Fed Cir. 2009. 
 
Claim Refusal - 35 USC § 103
The claim is refused under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20140342130, to Kim; Sang-gug, dated November 20, 2014, in view of  US Patent Application Publication 20110265407 to Bryson; Michael L. dated November 3, 2011 and NPL reference Contact Grid Wallpaper, available online June 12, 2016.
 

 
The Roofing panel of Sang-gug has design characteristics that are basically the same as the claimed design, showing a roof panel with an angular corrugated appearance. See the below annotate illustrations for reference. .  


    PNG
    media_image3.png
    577
    1937
    media_image3.png
    Greyscale


Left, 1.1 of the claimed design and right, Fig. 1 of Sang-gug

The claimed design differs from Sang-gug in that it shows a triangular-like multiwall interior/edge and a grid-like surface appearance.  
 
The design disclosed in Bryson shows a panel with a triangular-like multiwall interior/edge as shown in the claimed design and NPL reference Contact Grid Wallpaper shows a grid-like surface appearance as shown in the claimed design. When modifying the surface of a primary reference so as to provide it with an attractive appearance (grid-like) it is immaterial whether the secondary reference is analogous art, since the modification does not involve a change in configuration or structure and would not have destroyed the characteristics (appearance and function) of the primary reference. See In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956).

    PNG
    media_image4.png
    408
    593
    media_image4.png
    Greyscale


Top, portion of Fig 2b of Bryson and bottom, NPL reference Contact Grid Wallpaper

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the design of Sang-gug, to show the roofing panel with a triangular-like multiwall interior/edge and a grid-like surface appearance as taught by Bryson and the Contact Grid Wallpaper reference. This combination of references would result in a design over which the claimed design would have no patentable distinction. 

This modification of the basic reference in light of the secondary prior art is proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the other. See In re Rosen, 673 F.2d 388, 213 USPQ 347 (CCPA 1982); In re Carter, 673 F2d 1378, 213 USPQ 625 (CCPA 1982), and In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956). Further, it is noted that case law has held that one skilled in the art is charged with knowledge of the related art; therefore, the combination of old elements, herein, would have been well within the level of ordinary skill. See In re Antle, 444 F.2d 1168, 170 USPQ 285 In re Nalbandian, 661 F.2d 1214, 211 USPQ 782 (CCPA 1982). The resulting design would have an appearance over which the claimed design would have no patentable distinction.
 
Obviousness, like anticipation, requires courts to consider the perspective of the ordinary observer. Comparing the claimed design with the examiner's combination of references takes into account significant differences between the two designs, not minor or trivial differences that necessarily exist between any two designs that are not exact copies of one another. Just as "minor differences between a patented design and an accused article's design cannot, and shall not, prevent a finding of infringement," (Litton, 728 F.2d at 1444), so too minor differences cannot prevent a finding of anticipation. International Seaway Trading Corp. v. Walgreens Corp., 93 USPQ2d 1001 (Fed Cir. 2009. 

Conclusion
The claim stands refused under nonstatutory double patenting and refused under 35 U.S.C. 103. 
The references cited, but not applied, are considered cumulative art related to the claimed design.

Applicant is reminded that any reply to this Office action must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Kearney whose telephone number is (571)272-8312.  The examiner can normally be reached on Monday - Friday.
 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
571)272-2998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Richard Kearney/   
Patent Examiner, Art Unit 2911
Date:  7/2/2021